Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 03/01/2022. Currently, claims 1-18 and 25-26 are pending in the application. Claims 25-26 are withdrawn from Consideration and claims 19-24 have been cancelled.

Election/Restrictions

Claims 25-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2022.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8-14 are rejected under 35 U.S.C. 103 as being obvious over FENG et al (CN 107068716 A, hereinafter corresponding US 20210202620 A1 will be used as reference) in view of Wu et al (US 20150108508 A1).

Regarding claim 1, Figure 1 of FENG discloses a display apparatus having a plurality of subpixels, comprising: 
an array substrate (2, [0026]) and a counter substrate (layers from 1-2) facing the array substrate; 
wherein the counter substrate comprises a base substrate (1); and
an optical compensation device (4, [0026]) on the base substrate.

 FENG does  not explicitly teach that the optical compensation device is configured to adjust light emitting brightness values of the plurality of subpixels to target brightness values respectively, wherein the optical compensation device comprising a plurality of photosensors configured to respectively detect light emitting brightness values of the plurality of subpixels.

However, Wu is a pertinent art which teaches a display area device, wherein Wu teaches that photo-sensors PS (Figure 15) are capable of detecting light emitted from the light-emitting devices 406 to monitor light output of the light-emitting devices 406. Specifically, the photo-

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Wu such that the optical compensation device (4, [0026], Figure 1 of FENG) is configured to adjust light emitting brightness values of the plurality of subpixels to target brightness values respectively, wherein the optical compensation device comprising a plurality of photosensors configured to respectively detect light emitting brightness values of the plurality of subpixels according to the teaching of Wu in order to stabilize light output ([0065] of Wu).

FENG, further, does not teach a plurality of light shielding walls on the base substrate; 
wherein a respective one of the plurality of light shielding walls is configured to at least partially shield a lateral side of a respective one of the plurality of photosensors from light emitted from adjacent subpixels.

However, Wu, which is a pertinent art here, teaches a display panel comprising a substrate and a meshed shielding pattern around a plurality of light-emitting devices ([0048]-[0049]). Figures 1-

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of FENG with a plurality of light shielding walls on the base substrate, wherein a respective one of the plurality of light shielding walls is configured to at least partially shield a lateral side of a respective one of the plurality of photosensors from light emitted from adjacent subpixels according to the teaching of Wu in order to shield light from adjacent emitting regions by using shielding walls.

Regarding claim 8, Figure 1 of FENG in view of Wu teaches that the display apparatus of claim 1, wherein the plurality of light shielding walls comprises a metal material; and a respective one of the plurality of light shieling walls is configured to reflect light emitted from a respective one of the subpixels to the respective one of the plurality of photosensors (104, Figures 1-12 of Wu, [0032]).

Regarding claim 9, Figure 1 of FENG in view of Wu does not teach that the display apparatus of claim 1, wherein the plurality of light shielding walls comprises a black resin material. However, the Examiner takes an official notice that such material is very well known in pertinent prior arts for shielding light.

Regarding claim 10, Figure 1 of FENG in view of Wu teaches that the display apparatus of claim 1, wherein the respective one of the plurality of light shielding walls substantially 

Regarding claim 11, Figure 1 of FENG in view of Wu teaches that the display apparatus of claim 1, wherein the respective one of the plurality of light shielding walls substantially surrounds a perimeter of the light detecting unit of the respective one of the plurality of photosensors (please see Figure 1 of Wu).

Regarding claim 12, Figure 1 of FENG in view of Wu teaches that the display apparatus of claim 1, wherein the light detecting unit of the respective one of the plurality of photosensors is a PIN photodiode. However, the Examiner takes an official notice that a PIN diode is very well known photodiode in pertinent prior arts.

Regarding claim 13, Figure 1 of FENG in view of Wu teaches that the display apparatus of claim 1, wherein the respective one of the plurality of light shielding walls is configured to completely shield the lateral side of the respective one of the plurality of photosensors from light emitted from adjacent subpixels (104 is surrounding each emitting area in Figure 1 of Wu).

Regarding claim 14, Figure 1 of FENG discloses a counter substrate of a display apparatus having a plurality of subpixels, comprising: 
a base substrate (1); and
a plurality of photosensors (4, photodiode, [0027]) on the base substrate.


FENG does not explicitly teach that the plurality of photosensors (4, photodiode, [0027]) on the base substrate are configured to respectively detect light emitting brightness values of the plurality of subpixels.

However, Wu is a pertinent art which teaches a display area device, wherein Wu teaches that photo-sensors PS (Figure 15) are capable of detecting light emitted from the light-emitting devices 406 to monitor light output of the light-emitting devices 406. Specifically, the photo-sensors PS detect the light emitted from the light-emitting devices 406 and feedback the detection result to stabilize light output of the light-emitting devices 406. Due to the feedback of the detection result from the photo-sensors PS, reliability of the display panel 400 can be improved. In other words, the circuit layer C not only controls light output of the light-emitting devices 306, but also readouts the detection result of the photo-sensors PS to stabilize light output of the light-emitting devices 406 ([0065]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Wu such that the plurality of photosensors (4, photodiode, [0027], Figure 1 of FENG) on the base substrate are configured to respectively detect light emitting brightness values of the plurality of subpixels according to the teaching of Wu in order to stabilize light output ([0065] of Wu).

FENG, further, does not teach that a plurality of light shielding walls on the base substrate, wherein a respective one of the plurality of light shielding walls is configured to at least partially 

However, Wu, which is a pertinent art here, teaches a display panel comprising a substrate and a meshed shielding pattern around a plurality of light-emitting devices ([0048]-[0049]). Figures 1-12 of Wu is such a display panel with light shielding walls (104, [0032]) wherein the light-shielding walls isolate light emitting regions from each other.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of FENG with a plurality of light shielding walls on the base substrate, wherein a respective one of the plurality of light shielding walls is configured to at least partially shield a lateral side of a respective one of the plurality of photosensors from light emitted from adjacent subpixels according to the teaching of Wu in order to shield light from adjacent emitting regions by using the shielding walls.

Claims 2-7 and 15-18 are rejected under 35 U.S.C. 103 as being obvious over FENG et al (CN 107068716 A, hereinafter corresponding US 20210202620 A1 will be used as reference) in view of Wu et al (US 20150108508 A1) as applied to claims above, and further in view of Young (US 20060030084 A1).

Regarding claims 2 and 15, Figure 1 of FENG in view of Wu does not explicitly teach that the display apparatus of claim 1 ( or  the counter substrate of claim 14), wherein a respective one of the plurality of photosensors comprises: 

a light detecting unit on a side of the first electrode away from the base substrate; and 
a second electrode, which is substantially transparent, on a side of the light detecting unit away from the first electrode; 
wherein the respective one of the plurality of light shielding walls is configured to at least partially shield a lateral side of the light detecting unit of the respective one of the plurality of photosensors from light emitted from the adjacent subpixels; and 
a side of the respective one of the plurality of light shielding walls closer to the base substrate is in direct contact with the first electrode of the respective one of the plurality of photosensors.

However, Young is a pertinent art which teaches an active matrix display, wherein Young teaches a light sensing element such as PIN photodiode a light-sensing element (for example, an amorphous PIN photodiode, or a photo-responsive polysilicon TFT) that is responsive to the LED output to provide optical feed-back for regulating LED operation via the drive TFT (in order to counteract aging effects in the LED) ([0002]). Young, further, teaches that the diode may have a vertical PIN diode structure (Figure 8) formed in its active semiconductor film (as an intrinsic region between P and N electrode regions) deposited on the metal film ([0024]). It is to be noted here that FENG teaches that the thin film transistor 6 and the photodiode 4 in the same sub-pixel unit are connected to the same data line ([0033]). Further, the top electrode of the photodiode 4 (Figure 1 of FENG) has to be transparent in order to receive the light from the pixel it is located. Further, the shielding layer is formed next to the circuit elements of Wu in Figure 1.



Regarding claims 3 and 16, Figure 1 of FENG in view of Wu and Young teaches that the display apparatus of claim 2 ( or  the counter substrate of claim 15), wherein the counter substrate further comprises a plurality of thin film transistors (6, Figure 1 of FENG) on the base substrate (1) and respectively in the plurality of subpixels; a respective one of the plurality of thin film transistors comprises a source electrode; and the first electrode is electrically connected to the source electrode ([0033], data line is the source line). 

Regarding claims 4 and 17, Figure 1 of FENG in view of Wu and Young teaches that the display apparatus of claim 3 (or the counter substrate of claim 16), wherein the first electrode and the 

Regarding claims 5 and 18, Figure 1 of FENG in view of Wu and Young teaches that the display apparatus of claim 2 ( or  the counter substrate of claim 15), wherein a relative height of a side of the respective one of the plurality of light shielding walls away from the base substrate with respect to the base substrate is greater than a relative height of a side of the second electrode of the respective one of the plurality of photosensors away from the base substrate with respect to the base substrate (please see Figure 2 of Wu).

Regarding claim 6, Figure 1 of FENG in view of Wu and Young does not teach that the display apparatus of claim 2, wherein a relative height of the side of the respective one of the plurality of light shielding walls away from the base substrate with respect to the side of the second electrode of the respective one of the plurality of photosensors away from the base substrate is in a range of 2 μm to 20 μm.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general In re Aller, 105 USPQ 233.

Regarding claim 7, Figure 1 of FENG in view of Wu and Young teaches that the display apparatus of claim 2, wherein the array substrate comprises a plurality of light emitting elements respectively in the plurality of subpixels; an orthographic projection of the respective one of the light emitting elements on the counter substrate covers an orthographic projection of the respective one of the plurality of photosensors on the counter substrate; and the side of the second electrode of the respective one of the plurality of photosensors away from the base substrate is facing the respective one of the plurality of light emitting elements (Figure 2 of Yong teaches that the PIN diode is under the light emitting device 500). Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        03/10/2022